Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.  
Rejection grounds continue to be those set forth in the previous office action (Paper mailed January 26, 2021, paragraph 2).

3.	Applicant’s arguments filed on 5/26/21 have been fully considered but they are not persuasive.
	Applicant, in his remarks, argues that: 
	A. Step 2A: Prong One

	“[a] Applicant respectfully submits that the amended independent claim 1 does not recite mathematical relationships…
	Here, Applicant respectfully submits that amended independent claim 1 recites ‘merely limitations that are based on or involve a mathematical concept’ and does not recite a mathematical concept“.
B. Step 2A: Prong Two

“[e]ven if, arguendo, Applicant’s claims recite an abstract idea, Applicant respectfully submits that a practical application is clearly present in the present claims”.
C. Step 2B

“[a]s Applicant has outlined above, the subject matter of claim 1 is patent-eligible at least because it does not fall within one of the enumerated categories of abstract ideas, and even if it did, it integrates it into a practical application. As such, the Step 2B analysis of determining whether the claim provides an inventive concept (i.e., recites “significantly more” than the judicial exception) is unnecessary.”

	With respect to the arguments, the examiner carefully reviews Applicant's specification and the claimed invention.
	First (A. Step 2A: Prong One), it is noted that the amended “determining” [in amended claim 1] is the same as the original language “calculating”/”predicting”.  It is well known in the art the “determining” is the same as calculating, computing, processing, deriving, investigating, resolving, selecting, choosing, establishing and the like., i.e., see Wang et al, Pub. US No. 2016/0078001, paragraph [0061].
[0061]		As used herein, the term "determining" encompasses a wide variety of actions. For example, "determining" may include calculating, computing, processing, deriving, investigating, looking up (e.g., looking up in a table, a database or another data structure), ascertaining and the like. Additionally, "determining" may include receiving (e.g., receiving information), accessing (e.g., accessing data in a memory) and the like. Furthermore, "determining" may include resolving, selecting, choosing, establishing and the like.
“performing orbit prediction with the Cowell's high-precision orbital propagator using numerical integration from the second time point to a re-entry time point and being applied with the estimated drag scale factor”.
	Second (B. Step 2A: Prong Two), while the claim does include language limiting the mathematics to a particular use, re-entry prediction of an uncontrolled artificial spacecraft, and recites the particular data used and a particular calculated result, this specific claim terminology does nothing more than generally link the use of the judicial exception to a particular technological environment or field of use.
Third (C. Step 2B), the claim does NOT recite additional elements that amount to significantly more than the judicial exception.

Therefore, the rejection is still proper.
 
				Conclusion  

3.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182